Citation Nr: 0117149	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  00-14 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to accrued benefits under the provisions of 
38 U.S.C. § 5121.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to basic eligibility for Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1967 to May 
1970, and from December 1990 to March 1991.  Service in 
Vietnam during the first period of service and service in 
Southwest Asia from January 1991 to March 1991 is indicated 
by the evidence of record.  The veteran died in February 
1999.  The appellant is the widow of the veteran.
 
This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO) which granted the appellant's 
claim for entitlement to service connection for residuals of 
a gunshot wound of the left ankle for accrued benefits 
purposes, denied the appellant's claims for entitlement to 
accrued benefits for several other disabilities under 
38 U.S.C. § 5121, and denied the appellant's claims for 
entitlement to service connection for the cause of the 
veteran's death and for entitlement to basic eligibility for 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code.

The Board initially notes that the veteran, in January 1999, 
raised the issue of entitlement to service connection for 
hypertension.  In June 1999, following the veteran's death, 
the appellant submitted a claim for entitlement to accrued 
benefits based on the veteran's pending claims which appears 
to include the claim for service connection for hypertension.  
As there is no indication that the RO has adjudicated the 
issue of entitlement to service connection for hypertension 
for accrued benefits purposes, this  matter is referred to 
the RO for appropriate action. 

REMAND

The appellant is seeking VA death benefits as well as accrued 
benefits based on the veteran's claims of entitlement to 
service connection for certain disabilities which were filed 
prior to his death in February 1999.

For the reasons expressed below, the Board believes that 
additional development must be accomplished before this case 
may be adjudicated.    

Factual background

In January 1999 the veteran requested entitlement to service 
connection for various disabilities, including a left ankle 
and leg disability, malaria, pancreatic dysfunction, 
disability manifested by the prescribing of Pancrease, 
headaches, insomnia, memory deficit, fatigue, post-traumatic 
stress disorder (PTSD), cervical spine disability, proctitis, 
psittacosis, atypical multiple sclerosis, and vasculitis.

The veteran died in February 1999, prior to any adjudicatory 
action by the RO on his pending claims.  His death 
certificate lists, as the immediate cause of death, mixed 
drug toxicity, and notes that the fatal incident occurred as 
the result of the ingestion of several medications.  The 
death certificate classified the veteran's death as an 
accident.

In June 1999, the appellant submitted a claim for entitlement 
to accrued benefits based on the claims submitted by the 
veteran in January 1999 which were pending at the time of his 
death; she did not identify the specific claims for benefits 
she intended to pursue.  She also claimed entitlement to 
service connection for the cause of the veteran's death.  In 
an accompanying statement, the appellant alleged that the 
veteran died from undiagnosed illnesses.

In an October 1999 rating decision, the RO identified the 
issues before it as entitlement to accrued benefits under 
38 U.S.C. § 5121, entitlement to service connection for the 
cause of the veteran's death, and entitlement to basic 
eligibility for Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.  The October 1999 
rating decision granted service connection for residuals of a 
gunshot wound of the left ankle for accrued benefits 
purposes, denied entitlement to accrued benefits for several 
other disabilities, and also denied entitlement to a total 
rating based on unemployability due to service-connected 
disabilities for accrued benefits purposes.  The October 1999 
RO rating decision also denied entitlement to service 
connection for the cause of the veteran's death and denied 
entitlement to basic eligibility for Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.

In several subsequent statements on file, the appellant 
clarified that several of the disabilities claimed by the 
veteran prior to his death were actually undiagnosed 
illnesses contracted during his service in Southwest Asia in 
1991.  Unfortunately, she did not elaborate further as to 
which disabilities in particular she contends were caused by 
undiagnosed illnesses.  The record reflects that the RO has 
not provided the appellant with the appropriate law and 
regulations pertaining to service connection based on 
undiagnosed illnesses, in either the April 2000 Statement of 
the Case, or any Supplemental Statements of the Case.  See 38 
U.S.C.A. § 1117 (west 1991 and Supp. 1998); 38 C.F.R. § 3.317 
(2000).

In her statements, the appellant also clarified, with respect 
to her claim of entitlement to service connection for the 
cause of the veteran's death, that in addition to her theory 
that undiagnosed illnesses were responsible for the veteran's 
demise, the veteran had PTSD which led to self medication, 
which in turn also led to his death.  She also alleges that 
the veteran's death was caused by "white lesions" that had 
appeared on his brain sometime before his death.  The Board 
notes that the appellant is a registered nurse.  Cf. Goss v. 
Brown, 9 Vet. App. 109, 114-5 (1996).

As noted in the Introduction, the veteran served in Vietnam 
during his first enlistment.  He was awarded the Combat 
Action Ribbon.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d). 

The Board also notes that the veteran apparently served in 
the U.S. Army Reserves sometime following his initial period 
of active service, which ended in May 1970.  Neither the 
veteran's service medical records for his period of reserve 
service, nor service medical records for his period of active 
service from December 1990 to March 1991 are on file.  The 
record reflects that the National Personnel Records Center 
(NPRC), when contacted by the RO, essentially responded that 
it was unable to find any service medical records for the 
veteran associated with any period of service other than his 
initial period ending in May 1970.  The record reflects that 
the RO thereafter contacted the appellant and requested that 
she provide information with respect to the veteran's service 
in the U.S. Army Reserves, because the veteran had not 
provided the address for his reserve unit prior to his death.  
In April 2000, the appellant provided the RO with, among 
other things, a Chronological Statement of Retirement Points 
for the veteran from the U.S. Army Reserve Personnel Command 
in St. Louis.  The Board also notes that of record is 
correspondence to the veteran from the Headquarters, 96th 
U.S. Army Reserve Command in Fort Douglas, Utah.

The record lastly shows that the veteran was in receipt of 
disability benefits from the Social Security Administration 
(SSA) prior to his death.  While the appellant has submitted 
some records associated with the veteran's claim for benefits 
from that agency, there is no indication that the RO has 
attempted to obtain records directly from the SSA.


Reasons for remand

As discussed in the preceding section, the RO has developed 
the appellant's accrued benefits claims as one issue.  As 
discussed above, each accrued benefits claim may turn on 
different fact, law and regulations.  Each accrued benefits 
claim, therefore, should be addressed separately by the RO.

In addition, since the appellant is alleging that at least 
some of the veteran's disabilities were attributable to 
undiagnosed illnesses, the RO should, after attempting to 
receive additional information from the appellant as to which 
disabilities she contends were due to undiagnosed illness, 
consider the appellant's claims under the provisions relating 
to undiagnosed illnesses.  See 38 U.S.C.A. § 1117 (West 
1991); 38 C.F.R. § 3.317 (2000).

With respect to outstanding records in the possession of the 
SSA, those records should be obtained.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).
 
With respect to the veteran's missing service medical records 
for his period of service in the U.S. Army Reserves and 
period of active duty from December 1990 to March 1991, the 
Board believes that the RO should attempt to contact either 
the Headquarters, 96th U.S. Army Reserve Command or the U.S. 
Army Personnel Command in order to determine the veteran's 
last unit of assignment, so that the RO might contact that 
unit to determine if any additional service medical records 
for the veteran are available.  Additional efforts to obtain 
service medical records of the veteran are therefore 
warranted.  Cf. Hayre v. West, 188 F. 3d 1327 (1999).
 


Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
appellant, through her 
representative, and request that she 
identify which claims, if any, for 
accrued benefits she wishes to 
pursue.  She should also be 
requested to identify which 
disabilities of the veteran she 
contends were due to undiagnosed 
illnesses.

2.  The RO should also contact the 
appellant, through her 
representative, and request that she 
identify the names, addresses and 
approximate dates of treatment of 
the veteran by any health care 
providers, including VA, who may 
possess additional records pertinent 
to her pending claims.  After 
obtaining any necessary 
authorization from the appellant, 
the RO should attempt to obtain and 
associate with the claims files all 
records identified by the appellant 
which are not currently on file.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the appellant, it 
should inform the appellant and her 
representative and request them to 
provide a copy of the outstanding 
medical records.

4.  The RO should contact the 
Headquarters, 96th U.S. Army Reserve 
Command in Fort Douglas, Utah, and 
the U.S. Army Personnel Command in 
St. Louis, Missouri, and request 
those facilities to identify the 
reserve unit(s), and the address for 
each, to which the veteran was 
assigned during the period in which 
he was a member of the U.S. Army 
Reserves.  Using any unit and 
address information thereby 
obtained, the RO should then contact 
each such identified unit and 
request that unit to forward any 
service medical records for the 
veteran.

5.  The RO should also contact the 
NPRC, the service department or 
other appropriate records repository  
and request that NPRC search its 
records for any service medical 
records for the veteran from the 
311th Evacuation Hospital for the 
period from December 1990 to March 
1991.

6.  The RO should also attempt to 
obtain a copy of the SSA decision 
awarding the veteran disability 
benefits, including a copy of the 
record upon which the veteran's 
award of SSA disability benefits was 
based.

7.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full, and 
should undertake such other 
additional development as it deems 
necessary, to include obtaining a 
medical opinion as to whether the 
veteran's death was related to 
service-connected disability.  The 
RO should then undertake any other 
action required to comply with the 
notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  
Then, the RO should adjudicate each 
accrued benefits claim pursued by 
the appellant separately, and 
readjudicate the issues of 
entitlement to service connection 
for the cause of the veteran's 
death, and entitlement to basic 
eligibility for Dependents' 
Educational Assistance under Chapter 
35, Title 38, United States Code.

8.  If the benefits sought on appeal 
are not granted, in whole or in 
part, or if a timely Notice of 
Disagreement is received with 
respect to any other matter, the RO 
should issue a Supplemental 
Statement of the Case for all issues 
in appellate status and inform the 
appellant of any issue with respect 
to which further action is required 
to perfect an appeal.  The 
Supplemental Statement of the Case 
should, at a minimum, inform the 
appellant of the pertinent laws and 
regulations pertaining to the 
adjudication of claims for service 
connection based on undiagnosed 
illnesses.  The appellant should be 
provided an appropriate opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

